 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 390 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2004 
Mr. Ackerman (for himself, Ms. Ros-Lehtinen, Mr. Lantos, Mr. Waxman, Mr. Berman, Mr. Engel, Mr. Matsui, and Ms. Berkley) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Condemning the adoption of United Nations General Assembly Resolution ES–10/14 (December 8, 2003) which requests the International Court of Justice (ICJ) to render an advisory opinion concerning the international legal consequences arising from Israel’s construction of a security fence in parts of the West Bank, and for other purposes. 
 
Whereas the United Nations General Assembly, at the instigation of Palestinian representatives, called an emergency special session at which Resolution ES-10/14 (December 8, 2003) was adopted requesting the International Court of Justice (ICJ) to render an advisory opinion concerning the international legal consequences arising from Israel’s construction of a security fence in parts of the West Bank; 
Whereas Resolution ES-10/14 is completely one-sided, omitting any mention of the hundreds of Palestinian acts of terrorism against Israel, and prejudged the question, rendering the requested advisory opinion redundant;  
Whereas the jurisdiction of the International Court of Justice in this matter is dubious, given the Palestinian’s lack of standing before the Court, Israel’s refusal to jointly accept the jurisdiction of the Court in the matter, and the clearly political, and thus inappropriate, nature of the questions to be judged by the Court in the matter; 
Whereas the International Court of Justice is not required to offer advisory opinions in political disputes and, in any case, advisory opinions of the Court are entirely non-binding; 
Whereas a justice of the International Court of Justice has made public statements condemning Israel and Israel’s efforts to defend itself from Palestinian terrorism that strongly suggest bias against Israel, and that same justice has refused to recuse himself in this matter before the Court; 
Whereas the United States voted against Resolution ES-10/14, has filed a brief arguing that referral of the matter to the International Court of Justice is inappropriate and may impede efforts to achieve progress toward a negotiated resolution of the Israeli-Palestinian conflict, and has chosen not to present an oral argument before the Court; 
Whereas the United States has a vital national security interest in the resolution of the Arab-Israeli conflict and particularly the Israeli-Palestinian conflict based on the terms of United Nations Security Council Resolutions 242 (1967), 338 (1973), and 1397 (2002); 
Whereas the United States, in conjunction with the European Union, the Russian Federation, and the United Nations (together known as the Quartet), proposed the Performance-Based Roadmap to a Permanent Two-State Solution to the Israeli-Palestinian Conflict (commonly known as the Roadmap), that has been endorsed by the United Nations Security Council and requires difficult steps from both Israel and the Palestinian Authority, and begins notably, with the requirement for the Palestinians to “immediately undertake an unconditional cessation of violence . . .”; and 
Whereas since September 2000, Palestinian terrorism has resulted in the deaths of 928 Israelis and the injury of 6,209 Israelis, as well as the deaths of 33 United States citizens: Now, therefore, be it 
 
That Congress— 
(1)condemns the adoption of United Nations General Assembly Resolution ES-10/14 (December 8, 2003) which requests the International Court of Justice (ICJ) to render an advisory opinion concerning the international legal consequences arising from Israel’s construction of a security fence in parts of the West Bank; 
(2)deplores the unhelpful and inappropriate use of the International Court of Justice by the United Nations General Assembly for narrow political purposes that only do harm to the credibility of the General Assembly and the Court, and threaten to impede international and United States efforts to resolve the Israeli-Palestinian conflict; 
(3)commends the Administration for its leadership in opposing the gross manipulation of the International Court of Justice into a political forum for denunciation of Israel and its legitimate actions in self-defense; 
(4)expresses the continued and unshakeable commitment of the United States to Israel’s right to exist as a Jewish democratic state, its security and its right of self-defense, including the right to build a security fence as a direct consequence of more than three years of barbaric Palestinian terrorism; 
(5)condemns the ongoing failure of the Palestinian leadership to take action to unconditionally cease all violence and terrorism directed at Israel and to instead, irresponsibly, pursue misguided and sterile political alternatives to the Performance-Based Roadmap to a Permanent Two-State Solution to the Israeli-Palestinian Conflict, democratic reform, and direct negotiations to achieve peace; and 
(6)reiterates support for the President’s June 2002 speech setting out the conditions necessary for progress in resolving the Israeli-Palestinian conflict and for the achievement of a negotiated two-state solution based on United Nations Security Council Resolutions 242 (1967), 338 (1973), and 1397 (2002) calling for the exchange of territory for peace, direct negotiations between the parties, and the immediate cessation of all acts of violence. 
 
